Case: 2:19-cv-00019-WOB-CJS Doc #: 38 Filed: 06/06/19 Page: 1 of 1 - Page ID#: 366



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2019-19 - WOB-CJS
 NICHOLAS SANDMAN, by and through his
 Parents and natural guardians TED and
 JULIE SANDMANN                                                                      PLAINTIFF

 VS.

 WP COMPANY LLC
 d/b/a THE WASHINGTON POST                                                           DEFENDANT


                                               ORDER


        This matter is before the Court on the motion of the defendant to dismiss the complaint

 herein for failure to state a claim upon which relief may be granted (Doc. 27). See Fed. R. Civ. P.

 12(b)(6).


        IT IS ORDERED: that this matter is hereby set for formal oral argument on July 1, 2019,

 at 1 p.m. EDT in the 5th floor Courtroom of the Covington Federal Courthouse at 35 W.5th

 Street, Covington, Kentucky.


        Each party shall be allowed 30 minutes. The movant may divide its time.


        This 6th day of June, 2019.
